EXECUTION VERSION
 


SIXTH AMENDMENT TO THE
RECEIVABLES FINANCING AGREEMENT
This SIXTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”),
dated as of March 31, 2020, is entered into by and among the following parties:
(i)
NCR RECEIVABLES, LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii)
NCR CORPORATION, a Maryland corporation (the “Servicer”), as initial Servicer;

(iii)
MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch),
as a Committed Lender and as a Group Agent;

(iv)
VICTORY RECEIVABLES CORPORATION, as a Conduit Lender; and

(v)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender, as a Group Agent and as
the Administrative Agent (in such capacity, the “Administrative Agent”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Financing Agreement described below.
BACKGROUND
1.The parties hereto have entered into a Receivables Financing Agreement, dated
as of November 21, 2014 (as amended, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Receivables Financing
Agreement”).
2.    Concurrently herewith, the parties hereto are entering into that certain
Fifth Amended and Restated Fee Letter (the “Amended Fee Letter”).
3.    The parties hereto desire to amend the Existing Receivables Financing
Agreement as set forth herein (as so amended, the “Receivables Financing
Agreement”).
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:
SECTION 1.    Amendments to the Existing Receivables Financing Agreement. The
Existing Receivables Financing Agreement is hereby amended as follows:
(a)    Paragraph (b) of in the definition of “Excess Concentration Amount” set
forth in Article I is hereby amended by replacing the percentage “15.00%” where
it appears therein with the percentage “30.00%”.
(b)    Paragraph (d) of in the definition of “Excess Concentration Amount” set
forth in Article I is hereby amended by replacing the percentage “5.00%” where
it appears therein with the percentage “10.00%”.
(c)    Clause (a) of in the definition of “Loss Reserve Percentage” set forth in
Article I is hereby amended by replacing the percentage “85.00%” where it
appears therein with the percentage “70.00%”.
(d)    Clause (b) of in the definition of “Loss Reserve Percentage” set forth in
Article I is hereby amended by replacing the percentage “15.00%” where it
appears therein with the percentage “30.00%”.
SECTION 2.    Representations and Warranties of the Borrower and Servicer. The
Borrower and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:
(a)    Representations and Warranties. The representations and warranties made
by it in Section 6.01 or Section 6.02, as applicable, of the Receivables
Financing Agreement are true and correct on and as of the date hereof unless
such representations and warranties by their terms refer to an earlier date, in
which case they shall be true and correct on and as of such earlier date.
(b)    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Amendment, the Receivables
Financing Agreement and the other Transaction Documents to which it is a party
and (B) perform its obligations under this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party and (ii)
the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Amendment, the Receivables Financing
Agreement and the other Transaction Documents to which it is a party have been
duly authorized by it by all necessary limited liability company action or
corporate action, as applicable.
(c)    Binding Obligations. This Amendment, the Receivables Financing Agreement
and each of the other Transaction Documents to which it is a party constitutes
its legal, valid and binding obligations, enforceable against it in accordance
with their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(d)    No Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing, and no Termination Event or Unmatured
Termination Event would result from this Amendment.
SECTION 3.    Effect of Amendment; Ratification. All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein. The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.
SECTION 4.    Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof upon the satisfaction of the following conditions
precedent:
(a)Execution of Amendment. The Administrative Agent shall have received
counterparts hereto duly executed by each of the parties hereto.
(b)    Execution of Amended Fee Letter. The Administrative Agent shall have
received counterparts of the Amended Fee Letter duly executed by each of the
parties thereto.
(c)    Receipt of Fees. The Administrative Agent shall have received
confirmation that all fees owing under the Amended Fee Letter have been paid, or
will be paid, in full in accordance with the terms of the Amended Fee Letter.
SECTION 5.    Severability. Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 6.    Transaction Document. This Amendment shall be a Transaction
Document for purposes of the Receivables Financing Agreement.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 8.    GOVERNING LAW AND JURISDICTION.
(a)    THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN
THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK).
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO
EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE,
OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY
TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING
IN THIS SECTION 8 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE
SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
SECTION 9.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Financing Agreement or any provision hereof
or thereof.


[Signature pages follow.]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 




NCR RECEIVABLES LLC,
as the Borrower
 
By:
Name: Farzad Jalil
Title: Assistant Secretary and Assistant Treasurer
 
 
 
 
 




 
NCR CORPORATION,
as the Servicer 

 
By:
Name: Chanda Kirchner
Title: Assistant Secretary



 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Administrative Agent 

 
By:
Name: Eric Bruno
Title: Senior Vice President
 




 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Group Agent 

 
By:
Name: Eric Bruno
Title: Senior Vice President
 
 
 








 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Lender 

 
By:
Name: Eric Bruno
Title: Senior Vice President





 
MUFG BANK, LTD.,
as a Committed Lender  

 
By:
Name: Eric Williams
Title: Managing Director
 






MUFG BANK, LTD.,
as a Group Agent  

 
By:
Name: Eric Williams
Title: Managing Director






VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender  

 
By:
Name: Kevin J. Corrigan
Title: Vice President







 
 
 

736657711 14453710